Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1 through 20 were considered.

Response to Amendment
2.	This action is in response to communication filed on 12/08/2021.
a. Claims 1-20 are pending in this application.
b. Claims 1, 8, and 15 has been amended.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's Remarks, see page 4 of REMARKS, filed on 12/08/2021, with respect to amendment to drawings and specification have been fully considered.
Applicant's arguments, see page 12-17 of REMARKS, filed on 12/08/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they not persuasive. Applicant argues in substance that:
a. “Kumarasamy recites that the user may select an information management policy, which includes policy how frequently the distribution module should collect hosted data, the type or other characteristics of hosted data that the distribution module should, the types of information management operations that the IMS should perform on collected hosted data (e.g., deduplication, 
Thus, the information management policy defines several possible operations, but none of the recited operations includes a configuration object defining a first format in which communication data associated with the first account will be streamed to the reporting platform system from one or more remote computing devices. Kumarasamy is silent with reference to the format for streaming data to the reporting platform system.” (see Remarks, page 13)
	Applicant’s remarks relates to claim 1 limitation “a first format in which communication data associated with the first account will be streamed to the reporting platform system from one or more remote computing devices”. As described in the rejection, above limitation is disclosed by Kumarasamy (hereinafter Kumar) in [66, 69]. Kumar discloses that the selected policy specifies how frequently the distribution module should collect hosted data from the service, the type or other characteristics of hosted data that the distribution module should collect (e.g., all data versus photos versus documents, etc.). Here, configuration defines the first format (photo, document, etc. as shown in fig. 6(620a, 620b, 62c)) in which data is collected or streamed from device.
	Regarding applicant’s remarks that “Kumarasamy is silent with reference to the format for streaming data to the reporting platform system”, Examiner disagrees. As explained above, Kumar in [66-67, 69] discloses configuration defining the first format (photo, document, etc. as shown in fig. 6(620a, 620b, 

	b. “Frome describes that an application determines a first format and a second format, and based on those formats, the application identifies the configuration file. Thus, the application in Frome does not receive a configuration object with instructions for reformatting the communication data received in the first format into a second format, because the application analyzes the formats and then decides on the configuration file.” (see Remarks, page 14)
	As described in the rejection below, Frome discloses claim 1 limitations “the configuration object defining instructions for reformatting the communication data received in the first format into a second format; converting, in real time, the stream of communication data from the first format to the second format according to the configuration object for the first account, yielding converted data for the first account” in [23-24, 27]. Frome discloses that the configuration file 103 have the information to convert data received from data repository in first format to second format. When the application 120 receives an instruction to transmit data 101 to a particular device, it converts the data to the second format in real time. The real time conversion of boarding pass is explained in [27]. The application 120 then generates the data from first format to second format according to configuration file and transmits to the target device 140.
 When the application 120 receives an instruction to transmit data 101 to a particular device, it converts the data to the second format in real time based on the configuration file. “receiving…a configuration object…” is disclosed by Kumar and when the configuration file in Frome is combined with the teachings of Kumar, it sufficiently teaches above argued limitation.

	c. “Kumarasamy describes a service for "collecting and managing the service's hosted data and metadata" (paragraph [0069], excerpted above), and "collects multiple data objects from the multiple computers" (abstract). Thus, Kumarasamy describes collecting hosted data (e.g., backup data from computing devices, but Kumarasamy is silent with reference to processing the stream of communication data generated in the first format by the one or more remote computing devices based on communications facilitated for the first account by the communication platform and transmitted to the reporting platform system in real time, as claimed.” (see Remarks, page 15)

	Regarding remarks that “Kumarasamy is silent with reference to processing the stream of communication data generated in the first format by the one or more remote computing devices based on communications facilitated for the first account by the communication platform”, processing or conversion of the received data is disclosed by Frome not by Kumar reference. Therefore, above remarks is irrelevant.

	d. “Frome describes an application that identifies a first format and a second format and then obtains a configuration file. Thus, Frome does not teach converting the stream of communication data according to the configuration object, as claimed. The application in Frome does not access a configuration object to determine how to convert the streamed data, but rather determines the fist and the second formats.” (see Remarks, page 15)
	Regarding above remarks that “Frome does not teach converting the stream of communication data according to the configuration object”, Examiner disagrees. Frome in [23-24, 27] discloses that the configuration file 103 have the information to convert data received from data repository in first format to second format. When the application 120 receives an instruction to transmit data 101 to a particular device, it converts the data to the second format in real time. 
Processed by the application 120 to convert the data 101 from the first format to the second format (211)”. Therefore, Frome sufficiently teaches use of configuration file to convert data from first format to second format.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-7, 8-11, 13-14, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al. (US 2016/0224651 A1, hereinafter Kumar) in view of Ross (US 2013/0179219 A1) further in view of Frome (US 2012/0188106 A1) further in view of Robichaud (US 2016/0224643 A1) further in view of Schnidman et al. (US 2016/0343071 A1, hereinafter Schnid).

Regarding claim 1, Kumar teaches a method comprising: 
(fig. 4(410A), a configuration object for a first account of the communication platform, the communication platform providing communication services to devices to communicate over a network (fig. 5(505-510) and [66-67]: the distribution module receives authentication information and information management policies for the hosted services accounts (i.e. receive configuration object for an account, here first account is fig. 6(605(a)))), the configuration object defining: 
a first format in which communication data associated with the first account will be streamed to the reporting platform system from one or more remote computing devices ([66, 69]: The selected policy may specify how frequently the distribution module should collect hosted data from the service, the type or other characteristics of hosted data that the distribution module should collect (e.g., all data versus photos versus documents, etc.) (i.e. configuration defining the first format in which data is collected or streamed from devices)); 
	receiving a stream of communication data associated with the first account from the one or more remote computing devices ([75, 87]: At block 520, the distribution module 490 collects hosted data and metadata in accordance with the applicable information management policies that were set.), the stream of communication data generated in the first format by the one or more remote computing devices based on communications facilitated for the first ([75, 87]: the distribution module receives mobile data in accordance with applicable information management policies, e.g., in response to a distribution client module 405 or a data management agent 280 sending mobile data at block 720 in process 700 (i.e. receive communication data based on first format defined in the policy)).
	Kumar however does not teach the configuration object defining instructions for reformatting the communication data received in the first format into a second format, the instructions identifying at least a first portion of the communication data in the first format to be extracted and entered into a first portion of a data table; the stream of communication data transmitted to the reporting platform system in real time; converting, in real time, the stream of communication data from the first format to the second format according to the configuration object for the first account, yielding converted data for the first account; and providing query functionality on the converted communication data.
	Ross teaches the stream of communication data transmitted to the reporting platform system in real time (fig. 4(504) and [10, 76]: Storing in a storage device data feeds provided by feed providers, wherein the data feeds are received in real-time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to (Ross, [75]).
	Kumar in view of Ross however does not teach the configuration object defining instructions for reformatting the communication data received in the first format into a second format, the instructions identifying at least a first portion of the communication data in the first format to be extracted and entered into a first portion of a data table; converting, in real time, the stream of communication data from the first format to the second format according to the configuration object for the first account, yielding converted data for the first account; and providing query functionality on the converted communication data.
	Frome discloses the configuration object defining instructions for reformatting the communication data received in the first format into a second format ([23-24]: The configuration file 103 includes information that is further processed by the application 120 to convert the data 101 from the first format to the second format (211) (i.e. configuration file having the instruction for converting data received from data repository in first format to second format));
	converting, in real time ([23-24]: the application 120 receives an instruction to transmit data 101, such as travel object data, to the particular device 140 (201). The application 120 adds data to and/or removes data from the identified portions of the native data 101 in order to convert the data to the second format (i.e. the conversion is done as soon as the instruction is received, i.e. in real time. The real time conversion of boarding pass is explained in [27])), the stream of communication data from the first format to the second format according to the configuration object for the first account, yielding converted data for the first account ([23-24]: the application 120 accesses the data 101 (203), and identifies a first format, e.g., the native format, of the data 101 (205).  The application 120 also identifies a second data format used or required by the particular hardware device 140 (207). The configuration file 103 includes information that is further processed by the application 120 to convert the data 101 from the first format to the second format (211).  The application 120 then generates a data stream of formatted data 105 and transmits the formatted data 105 to the target device 140 (213) (i.e. converting the data from first format to second format according to configuration file)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Ross to incorporate the teachings of Frome and the configuration object defining instructions for reformatting data from first format into second format, wherein instructions identifying the first portion of communication data in first format to be extracted and reformatted into second format, convert in real time data from first format to second format according to configuration object. One of (Frome, [22]).
	Kumar in view of Ross and Frome however does not teach the instructions identifying at least a first portion of the communication data in the first format to be extracted and entered into a first portion of a data table; providing query functionality on the converted communication data.
Robichaud teaches the instructions identifying at least a first portion of the communication data in the first format to be extracted ([238]: Extractions of field label-value pairs can be implemented utilizing extraction rules that are applied to data in the events to extract values for specific fields as data items for the fields. In the context of extracting field label-value pairs, an extraction rule for a field can include one or more instructions that specify how to extract a value for the field from event data and further how to identify and/or extract a field label for the value from the event data (i.e. extraction rule specify the value/portion to be extracted from the event data)) and entered into a first portion of a data table ([241]: Any values that are extracted from events using an extraction rule may be assigned to a new or existing field of an event as data items. With reference to FIG. 8A, using the extraction rule, a new event attribute (an extracted field) may be created and assigned the extracted field label “itemid” for each event, along with data items corresponding to the extracted value associated with the field label for that event (i.e. extraction rule specify where the event data is added as in fig. 8A)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Ross and Frome to incorporate the teachings of Robichaud and the instructions identifying at least a first portion of the communication data in the first format to be extracted and entered into a first portion of a data table. One of ordinary skilled in the art would have been motivated to combine the teachings in order to extract values for specific fields as data items for the fields (Robichaud, [238]).
	Kumar in view of Ross, Frome and Robichaud however does not teach providing query functionality on the converted communication data.
	Schnidman providing query functionality on the converted communication data ([18-19]: The central bank communications data may be received by the analytics platform 202. The analytics platform 202 may process the central bank communications data to generate various central bank analytics (i.e. bank communication data is processed/converted). [36]: the analytics platform 202 of FIG. 2 may provide a mechanism, process, and/or application, such as the analytics application 208, which, when executed, generates the interfaces configured to present central bank analytics.  The interfaces may include interactive elements, such as buttons, forms, activity logs, fields, streaming capabilities for streaming central bank communications data, selections, inputs, streams, images, etc., charts, for displaying various central bank analytics (i.e. providing query function on the processed/converted bank communication data)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Ross, Frome and Robichaud to incorporate the teachings of Schnid and providing query functionality on the converted data. One of ordinary skilled in the art would have been motivated to combine the teachings in order to enable users to monitor, manage, and interpret various pieces of data (Schnid, [12]).

 Regarding claim 2, Kumar in view of Ross, Frome, Robichaud and Schnid teaches the method of claim 1. 
	Kumar further teaches further comprising: providing at least a portion of the converted communication data to an external computing system associated with the first account ([88]: the information management system 150 may also distribute a user's data and/or indices of a user's data so that the user can obtain a unified view of all of her data, across different hosted services and different computing devices and access all of this data readily (i.e. provide converted data to user’s computing devices)).  

 Regarding claim 3, Kumar in view of Ross, Frome, Robichaud and Schnid teaches the method of claim 1.
Kumar further teaches wherein the configuration object identifies at least a first data dimension ([69]:  The selected policy may specify how frequently the distribution module should collect hosted data from the service, the type or other characteristics of hosted data that the distribution module should collect (e.g., all data versus photos versus documents, etc.) (i.e. the policy specifying the characteristics of hosted data to be collected is the first data dimension)).
   
Regarding claim 4, Kumar in view of Ross, Frome, Robichaud and Schnid teaches the method of claim 3.
	Kumar in view of Ross, Frome and Robichaud however does not explicitly teach wherein converting the stream of communication data comprises: parsing the stream of communication data to identify a first subset of the stream of communication data associated with the first data dimension; and entering the first subset of the stream of communication data associated with the first data dimension into the first portion of the data table associated with the first data dimension.
	Schnid teaches wherein converting the stream of communication data comprises: parsing the stream of communication data to identify a first subset of the stream of communication data associated with the first data dimension ([14]: the various systems and methods described herein involve various algorithms that automatically process, parse, and/or interpret financial data and communications in a real-time (i.e. parsing the communication data). Fig. 3(302-304) and [19]: process 300 begins with scraping the received central bank communications data to extract text from the documents for processing (operation 302). Metadata corresponding to the document, including temporal information, such as such as date and time published, author, and title, for each document data may be recorded (i.e. extracting of text from communication data can be done using metadata, here metadata such as date, title is the data dimension)); and 
	entering the first subset of the stream of communication data associated with the first data dimension into the first portion of the data table associated with the first data dimension ([14]: implementing the algorithms described herein enables disparate pieces of financial data and/or communications data to be automatically aggregated and processed in real-time, resulting in more accurate analytic generation (i.e. specific piece of communication data is aggregated, here data of similar dimension is kept together)). [19]: The scraped data may be stored in a database in raw form, a parsed representation where all visible text, and a bag of words presentation).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Ross, Frome, Robichaud and Schnid to further incorporate the teachings of Schnid and parsing communication data to identify subset of stream of communication data associated with the first dimension, and entering the subset (Schnid, [12]).

Regarding claim 6, Kumar in view of Ross, Frome, Robichaud and Schnid teaches the method of claim 1.
Kumar further teaches further comprising: receiving, by the reporting platform system, a second configuration object for a second account (fig. 5(505-510) and [66-67]: the distribution module receives authentication information and information management policies for the hosted services accounts (i.e. receive configuration object for a second account, here second account is fig. 6(605(b)))), the second configuration object defining a third format in which communication data associated with the second account will be streamed to the reporting platform system ([66, 69]: The selected policy may specify how frequently the distribution module should collect hosted data from the service, the type or other characteristics of hosted data that the distribution module should collect (e.g., all data versus photos versus documents, etc.) (i.e. configuration defining the third format in which data is collected or received, as shown in fig. 6(605b) the configuration for Flicker account defines that the data be collected weekly and data includes only photos))) 
Kumar in view of Ross however does not teach the second configuration object defining instructions for reformatting the communication data from the third format into a fourth format, the third format being different than the first format;
Frome teaches the second configuration object defining instructions for reformatting the communication data from the third format into a fourth format, the third format being different than the first format (fig. 5 and [23-24]: The configuration file 103 includes information that is further processed by the application 120 to convert the data 101 from the first format to the second format (211) (i.e. configuration file having the instruction for converting data from third format to fourth format, where configuration file is fig. 5(002))), the third format being different than the first format (fig. 5 shows multiple configuration objects and they are different);
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Ross to incorporate the teachings of Frome and the configuration object defining instruction for reformatting communication data into fourth format. One of ordinary skilled in the art would have been motivated to combine (Frome, [22]).

Regarding claim 7, Kumar in view of Ross, Frome, Robichaud and Schnid teaches the method of claim 6.
Kumar further teaches further comprising: receiving a second stream of communication data associated with the second account ([75, 87]: At block 520, the distribution module 490 collects hosted data and metadata in accordance with the applicable information management policies that were set (i.e. receive data associated with Flickr account)), the second stream of communication data received in the third format ([75, 87]: the distribution module receives mobile data in accordance with applicable information management policies, e.g., in response to a distribution client module 405 or a data management agent 280 sending mobile data at block 720 in process 700 (i.e. receive communication data based on third format defined in the policy, such as receive photo from Flicker weekly)).
	Kumar in view of Ross however does not explicitly teach converting, in real time, the second stream of communication data from the third format to the fourth format according to the second configuration object for the second account, yielding second converted communication data for the second account.
	Frome teaches converting, in real time ([23-24]: the application 120 receives an instruction to transmit data 101, such as travel object data, to the particular device 140 (201). The application 120 adds data to and/or removes data from the identified portions of the native data 101 in order to convert the data to the second format (i.e. the conversion is done as soon as the instruction is received, i.e. in real time. The real time conversion of boarding pass is explained in [27])), the second stream of communication data from the third format to the fourth format according to the second configuration object for the second account, yielding second converted communication data for the second account ([23-24]: the application 120 accesses the data 101 (203), and identifies a first format, e.g., the native format, of the data 101 (205).  The application 120 also identifies a second data format used or required by the particular hardware device 140 (207). The configuration file 103 includes information that is further processed by the application 120 to convert the data 101 from the first format to the second format (211).  The application 120 then generates a data stream of formatted data 105 and transmits the formatted data 105 to the target device 140 (213) (i.e. converting the data from third format to fourth format according to configuration file)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Ross to incorporate the teachings of Frome and convert in real time data from third format to fourth format according to configuration object. One of (Frome, [22]).
	Kumar in view of Ross, Frome and Robichaud however does not teach providing query functionality on the second converted communication data.
	Schnidman providing query functionality on the second converted communication data ([18-19]: The central bank communications data may be received by the analytics platform 202. The analytics platform 202 may process the central bank communications data to generate various central bank analytics. [36]: the analytics platform 202 of FIG. 2 may provide a mechanism, process, and/or application, such as the analytics application 208, which, when executed, generates the interfaces configured to present central bank analytics.  The interfaces may include interactive elements, such as buttons, forms, activity logs, fields, streaming capabilities for streaming central bank communications data, selections, inputs, streams, images, etc., charts, for displaying various central bank analytics (i.e. providing query function on the converted data)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Ross, Frome and Robichaud to incorporate the teachings of Schnid and providing query functionality on the converted data. One of ordinary skilled in the (Schnid, [12]).

Regarding Claims 8-11, 13-14, 15-18, and 20, they do not teach or further define over claims 1-4, 6-7, 1-4 and 1 respectively. Therefore, claim 8-11, 13-14, 15-18, and 20 are rejected for the same reason as set forth above in claims 1-4, 6-7, 1-4 and 1 respectively.

Claim 5, 12 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Ross, Frome, Robichaud and Schnid further in view of Tweedale et al. (US 2017/0189815 A1, hereinafter Tweedale).

Regarding claim 5, Kumar in view of Ross, Frome, Robichaud and Schnid teaches the method of claim 4.
Kumar in view of Ross, Frome, Robichaud and Schnid however does not teach wherein providing query functionality on the converted communication data comprises: receiving a first query identifying the first data dimension and a first measure; analyzing the first portion of the data table based on the first measure, yielding an output value; and returning the output value in response to the first query.
	Tweedale teaches wherein providing query functionality on the converted communication data comprises: receiving a first query identifying the first data ([53]: A video game executing on a gaming device may request attribute data that can be used. The request for attribute data may include the type of attribute for which data is being requested and may additionally include an identification of the user. A request for attribute data may also include a reference value that provides a level of a corresponding activity relative to which the attribute data should be derived (i.e. receive request with user information to receive user activity level, here user information is data dimension and attribute data is the measure)); 
	analyzing the first portion of the data table based on the first measure, yielding an output value ([55]: In act 430, attribute data is generated based on activity data obtained from the one or more activity tracking devices. Attribute data may be derived using any one or combination of aspects of the corresponding activity data); and 
	returning the output value in response to the first query ([57]: In act 440, the attribute data generated in act 430 is provided to the requesting video game for use in the context of game play.).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Ross, Frome, Robichaud and Schnid to incorporate the teachings of Tweedale and receiving query identifying the first data dimension and first measure, analyzing the first portion of data table based on first measure, and (Tweedale, [52]).

Regarding Claims 12 and 19, they do not teach or further define over claims 5. Therefore, claim 12 and 19 are rejected for the same reason as set forth above in claims 5.

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Milne, US 9,734,222 B1: Methods and systems for using script files to obtain, format and transport data.
	b. Oh et al., US 2015/0242381 A1: DATA TRANSITION PROCESSING METHOD AND ELECTRONIC DEVICE SUPPORTING THE SAME.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453